Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3, 5, 10-14 and 16-19, limitation as in the phrase “the sensing device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
                                          
                                                  Response to Amendment
Based on applicant’s amendment, filed on 5/20/2021, see page 2 through 13 of the remarks, also telephone interview on May 28, 2021, with respect to cancellation of claims 7, 9, 15, 20, and amended claims 1, 3-6, 8, 11, 13-14 and 16-19, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1-6, 8, 10-14 and 16-19, are hereby withdrawn.    
             The claims 1-6, 8, 10-14 and 16-19 now renumbered as 1-16 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Travis J. Hill, Reg No. 70,199), on May 28, 2021, without traverse.

           The amended claims 1, 3-6, 8, 11, 13-14 and 16-19 as follows: 
          Cancel claims 7, 9, 15 and 20.

           Claim 1. (Currently Amended) A method of determining a head pose of a user by a sensing device, comprising:

           identifying a plurality of points in the first image corresponding to respective features of the detected face, the plurality of points including at least a first point corresponding to a location of a first facial feature, a second point corresponding to a location of a second facial feature, a third point corresponding to a location of a third facial feature, a fourth point corresponding to a location of a fourth facial feature, and a fifth point corresponding to a location of a fifth facial feature;
           calculating a first midpoint in the first image between the location of the second facial feature and the location of the third facial feature;
           calculating a second midpoint in the first image between the location of the fourth facial feature and the location of the fifth facial feature;
           calculating a third midpoint in the first image between the location of the second facial feature and the location of the fourth facial feature;
           calculating a fourth midpoint in the first image between the location of the third facial feature and the location of the fifth facial feature;
           calculating a first combined distance from the first point to each of the first midpoint and the second midpoint;
           calculating a second combined distance from the first point to each of the third midpoint and the fourth midpoint
           determining a position of the face relative to the sensing device based at least in part on of the user, the greater of the first combined distance or the second combined distance, and a ratio of the distancesand each of the first and second midpoints or a ratio of the distances between the first point and each of the third and fourth midpoints
           Claim 3. (Currently Amended) The method of claim 1,  further comprising:
           determining a pitch of the face relative to the sensing device based on the ratio of the distances between the first point and each of the first and second midpoints or the ratio of the distances between the first point and each of the third and fourth midpoint 
           Claim 4. (Currently Amended) The method of claim 3, wherein
           second facial feature is a left eye,third facial feature is a right eye,
           fourth facial feature is a left portion of a mouth, and the fifth facial feature is a right portion of the mouth
           
           Claim 5. (Currently Amended) The method of claim 2,  further comprising:
           determining a yaw of the face relative to the sensing device based on the ratio of the distances between the first point and each of the first and second midpoints or the ratio of the distances between the first point and each of the third and fourth midpoints 

           second facial feature is , fourth facial feature is a left portion of a mouth,
           third facial feature is a right eye, and the fifth facial feature is a right portion of the mouth
           
           Claim 7. (Canceled)
           Claim 8. (Currently Amended) The method of claim 1, wherein
           second facial feature is a left eye,third facial feature is a right eye,
           fourth facial feature is a left portion of a mouth, and the fifth facial feature is a right portion of the mouth
           
           
           
           Claim 9. (Canceled)
           Claim 11. (Currently Amended) A sensing device, comprising:
           processing circuitry; and
           memory storing instructions that, when executed by the processing circuitry, causes the sensing device to:
           detect a face in a first image;
           identify a plurality of points in the first image corresponding to respective features of the detected face, the plurality of points including at least a first point corresponding to a location of a first facial feature, a second point corresponding to a location of a second facial feature, a third point corresponding to a location of a third facial feature, a fourth point corresponding to a location of a fourth facial feature, and a fifth point corresponding to a location of a fifth facial feature;
           calculate a first midpoint in the first image between the location of the second facial feature and the location of the third facial feature;
           calculate a second midpoint in the first image between the location of the fourth facial feature and the location of the fifth facial feature;
           calculate a third midpoint in the first image between the location of the second facial feature and the location of the fourth facial feature;
           calculate a fourth midpoint in the first image between the location of the third facial feature and the location of the fifth facial feature;
           calculate a first combined distance from the first point to each of the first midpoint and the second midpoint;
calculate a second combined distance from the first point to each of the third midpoint and the fourth midpoint
           determine a position of the face relative to the sensing device based at least in part on of the user, the greater of the first combined distance or the second combined distance, and a ratio of the distances and each of the first and second midpoints or a ratio of the distances between the first point and each of the third and fourth midpoints
           Claim 13. (Currently Amended) The sensing device of claim 12, wherein
           second facial feature is a left eye,third facial feature is a right eye,
            fourth facial feature is a left portion of a mouth, and the fifth facial feature is a right portion of the mouth
           
           Claim 14. (Currently Amended) The sensing device of claim 11, wherein
           second facial feature is , fourth facial feature is a left portion of a mouth,
           third facial feature is a right eye, and the fifth facial feature is a right portion of the mouth

           Claim 15. (Canceled) 
           Claim 16. (Currently Amended) The sensing device of claim 11, wherein execution of the instructions for determining the position of the face causes the sensing device to:
           determine that the user is in contact with the sensing device; and
           determine a scalar quantity based on the one or more second images of the user, the position of the face being determined based at least in part on the scalar quantity.
           Claim 17. (Currently Amended) (Currently Amended) A system, comprising.
           a camera configured to capture a first image of a scene; and
           a sensing device configured to:
           detect a face in the first image;
           identify a plurality of points in the first image corresponding to respective features of the detected face, the plurality of points including at least a first point corresponding to a location of a first facial feature, a second point corresponding to a location of a second facial feature, a third point corresponding to a location of a third facial feature, a fourth point corresponding to a location of a fourth facial feature, and a fifth point corresponding to a location of a fifth facial feature;
           calculating a first midpoint in the first image between the location of the second facial feature and the location of the third facial feature;
           calculating a second midpoint in the first image between the location of the fourth facial feature and the location of the fifth facial feature;
calculating a third midpoint in the first image between the location of the second facial feature and the location of the fourth facial feature;
           calculating a fourth midpoint in the first image between the location of the third facial feature and the location of the fifth facial feature;
           calculating a first combined distance from the first point to each of the first midpoint and the second midpoint;
           calculating a second combined distance from the first point to each of the third midpoint and the fourth midpoint
           determine a position of the face relative to the camera based at least in part on the one or more second images, the greater of the first combined distance or the second combined distance, and a ratio of the distances and each of the first and second midpoints or a ratio of the distances between the first point and each of the third and fourth midpoints
           Claim 18. (Currently Amended) The system of claim 17, wherein
           second facial feature is a left eye,third facial feature is a right eye,
           fourth facial feature is a left portion of a mouth, and the fifth facial feature is a right portion of the mouth, the sensing device is to determine the position of the face by:
           determining a pitch of the face relative to the camera based on the ratio of the distances from the first point to each of the first and second midpoints.
           Claim 19. (Currently Amended) The system of claim 17, wherein
           second facial feature is , fourth facial feature is a left portion of a mouth,
           third facial feature is a right eye, and the fifth facial feature is a right portion of the mouth, the sensing device is to determine the position of the face by:
           determining a yaw of the face relative to the camera based on the ratio of the distances from the first point to each of the third and fourth midpoints.
           Claim 20. (Canceled)


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the sensing device further identifies a plurality of points in the image corresponding to respective features of the detected face. The plurality of points includes at least a first point corresponding to a location of a first facial feature.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 11 and 17, the closest prior art of record (Wang and Knorr), Wang reference is directed to the field of computer vision and facial recognition technologies, and in particular, to facial pose determination and related applications, but neither Wang nor Knorr teach or suggest, among other things, “calculating a first combined distance from the first point to each of the first midpoint and the second midpoint; calculating a second combined distance from the first point to each of the third midpoint and the fourth midpoint; and determining a position of the face relative to the sensing device based at least in part on one or more second images of the user, the greater of the first combined distance or the second combined distance, and a ratio of the  point and each of the third and fourth midpoints”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Wang and Knorr) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
June 1, 2021